Opinion by
Mr. Justice McIveb,
*599This was an appeal from a decree of foreclosure and sale passed by Judge Kershaw. The case has twice before been heard on appeal in this court, and will be found reported in 10 8. O. 224 and 13 Id. 397. The following points were here decided:
1. A finding by the Circuit judge, from written testimony reported to him, that a bond had not been paid, sustained.
2. "Where a mortgagee purchases the mortgaged property at a foreclosure sale, for less than the amount due, the mortgage debt is not thereby extinguished; and the mortgagee is the purchaser where she receives titles from the master under a transfer of the highest bidder’s bid.
3. The judgment under which such sale was made having been set aside by this court, on the motion of the mortgagor, he cannot now claim any benefit from a sale made under such annulled judgment. The effect of such reversal upon a stranger *600purchaser not considered.
Judgment affirmed.